Title: To George Washington from the Board of Admiralty, 6 May 1780
From: Board of Admiralty
To: Washington, George


          
            Sir
            Admiralty Office [Philadelphia] 6th May 1780
          
          The Board being directed by Congress, to send your Exellency Two Pipes of the best Madeira Wine, the same is put under the care of a Waggon Master, as by his receipt inclosed.
          
          Two Pipes of Wine, of the same quality, was heretofore sent to your Excellency from Egg-harbour, the Board wish to know if they have been received. I have the honor to be Your Excellency’s Most Obedient Humble Servant
          
            Fra. Lewisby Order
          
        